Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       07-JAN-2021
                                                       12:23 PM
                                                       Dkt. 8 ODDP


                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE CHRIS SLAVICK, Petitioner.


                         ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Chris Slavick’s

petition for writ of mandamus, filed on December 28, 2020, it

appears that, based on the record before this court, petitioner

fails to demonstrate that he has a clear and indisputable right

to relief and that he lacks alternative means to seek relief.

Petitioner, therefore, is not entitled to the requested

extraordinary writ.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, January 7, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                2